DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 filed 6/17/19 remain under consideration.
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samal et al. (US20120064112A1) and Rombaut et al. (Journal of General Virology (1997), 78, 1829–1832.

As for claims 2 and 5, Samal et al. teach that the NDV can be LaSota and that it is non-pathogenic (para 7 and Ex 1).
As for claim 3, Samal et al. teach the heterologous gene is made to comprise NDV gene start and gene end sequences (para 73).
As for claim 11, Samal et al. teach that administration can be done without adjuvant (para 66).
As for claim 4, Samal et al. teach NDV has mucosal tropism (para 63). 
As for claims 10 and 17, Samal et al. also teach that the NDV is administered to avian and mammal subjects (para 37, claims 60 and 66). 
Samal et al. do not teach specific polio antigens but do teach the antigen can be poliovirus (para 37).
For claims 1 and 6, Rombaut et al. teach that polio capsid precursor and 3D protease can be expressed and the protease cleaves the capsid precursor and the result is empty capsid particles that have the same immunogenicity of poliovirus particles (abstract). For claim 7, the polio capsid precursor and 3D protease coding sequences are derived from serotype 1, Mahoney (first page column 2, near top). 
For claim 12, Rombaut et al. teach that empty polio capsids are immunogenic like natural empty capsids (Table 2). 

One of ordinary skill in the art at the effective time of filing would have been motivated to use the two genes of Rombaut et al. to produce a useful poliovirus antigen as suggested by Samal et al. because producing poliovirus vaccine antigens requires two genes to be expressed. One of ordinary skill in the art at the effective time of filing would have been able to assemble the parts into a kit and select antigens from pathogens and the appropriate host animal to administer to obtain an immune response. 
Thus, it would have been prima facie obvious at the effective time of filing to modify the NDV of Samal et al. with the genes of Rombaut et al. to make an NDV that expresses poliovirus to make VLPs with the expectation of success because the NDV has been used to express heterologous genes as in Samal et al. and the capsid VLPs of Rombaut et al. are known to be antigenically equivalent to actual poiliovirus antigen.
Applicant argues that the references alone or in combination do not teach or suggest all the limitations of claim 1 or the dependent claims. 
Applicant’s argument has been fully considered and not found persuasive.
Applicant asserts the limitations are not taught or suggested. Applicant has not pointed to any specific limitations that are not taught or are not obvious, thus the argument is not persuasive. 
s 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Samal et al. and Rombaut et al. as applied to claims 1-12 and 17-18 above, and further in view of Kim et al., Viruses. 2016; 8(7):183 (Year: 2016).
Samal et al. and Rombaut et al. have been discussed above.
Samal et al. and Rombaut et al. do not teach specific mammals or routes of administration.
As for claims 13-15, Kim et al. teach that NDV can be a human vaccine vector and can be administered intranasally (abstract, section 4, Table 1). 
And for claim 16, mammals including canine and feline are subjects (Table 2). 
One of ordinary skill in the art at the effective time of filing would have been motivated to use the NDV vaccine as suggested by Samal et al. and Rombaut et al. to immunize humans against poliovirus because poliovirus is a known human pathogen and have the expectation of success because Kim et al. teach that it has benefits for use in humans and has been used to deliver vaccine antigens to humans (abstract and section 4). One of ordinary skill in the art at the effective time of filing would have known that intranasal delivery delivers the vaccine to the mucosal surfaces of the respiratory tract. One of ordinary skill in the art at the effective time of filing  would have been able to select antigens from pathogens and the appropriate host animal to administer to to abtain an immune response.
Thus, it would have been prima facie obvious at the effective time of filing to use the NDV of Samal et al. and Rombaut et al. to immunize humans against poliovirus with the expectation of success because the NDV has been used to express heterologous genes for 
Applicant argues that the references alone or in combination do not teach or suggest all the limitations of claim 1 or the dependent claims. 
Applicant’s argument has been fully considered and not found persuasive.
Applicant asserts the limitations are not taught or suggested. Applicant has not pointed to any specific limitations that are not taught or are not obvious, thus the argument is not persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MYRON G. HILL
Examiner
Art Unit 1648


/M.G.H/Examiner, Art Unit 1648                                                                                                                                                                                                        
                                                                                                                                                                                                        /Shanon A. Foley/Primary Examiner, Art Unit 1648